Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The applicant’s petition of March 7, 2022 to withdraw the finality of the office action of November 29, 2021 has been reviewed and is hereby granted.  Accordingly, the finality of the previous office action of November 29, 2021 has been withdrawn and the after final amendment of January 12, 2022 has been entered as a matter of right.  A new action on the merits follows.

Election/Restriction Requirement
Applicant’s election of Group I in the reply filed on September 13, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Due to the cancellation of claims 11-20, no pending claims have been withdrawn at this time.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the torsion springs must be shown or the feature canceled from claim 3.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bar et al. (US 2015/0291023).  Bar et al. discloses a fuel system for a vehicle, comprising:
a fuel door 24, 28, 36; and 
a door biasing system configured to control movement of the fuel door, 
wherein the door biasing system includes a first spring 32 configured to control the movement of the fuel door to an open position and a second spring 34 configured to control the movement of the fuel door to a closed position,
wherein the first spring 32 includes a first spring force, as shown in figure 2, and the second spring 34 includes a second spring force, as shown in figure 1, that is smaller than the first spring force (claim 1).

Claims 1, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alfaro (US 2007/0040409).  Alfaro discloses a fuel system for a vehicle, comprising: 
a fuel door 10; and 
a door biasing system configured to control movement of the fuel door, wherein the door biasing system includes a first spring 16 (fig. 14) configured to control the movement of the fuel door to an open position and a second spring 60 configured to control the movement of the fuel door to a closed position as set forth in paragraphs 67-68,
wherein the first spring 16 includes a first spring force and the second spring 60 includes a second spring force that is smaller than the first spring force as set forth in paragraph 68 (claim 1);
a hinge assembly 12 configured to connect the fuel door 10 to a fuel door housing (not numbered, but shown in figure 2) (claim 28);
in the closed position, the fuel door 10 is flush to an external vehicle side body component 11 as set forth in paragraph 51 (claim 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. as applied to claim 1 above and further in view of Diermayer et al. (US 4284235).  Bar et al. discloses that the first and second springs are torsion springs on line 6 of paragraph 14, but is silent concerning electromechanical springs and a shape memory alloy.
However, Diermayer et al. discloses an electromechanical torsion spring 18 which is made from the shape memory alloy Nitinol as set forth on lines 58-62 of column 1 (claims 3, 4, 26).  Diermayer et al. further discloses a control system 36, 38 configured to command a door 16 to the open position by applying a first operating voltage to the spring 18 (claim 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al. with an electromechanical torsion spring which is made from a shape memory alloy, as taught by Diermayer et al., to enable a user to remotely control the opening and closing of the fuel door.

	Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. as applied to claim 1 above and further in view of Diermayer et al. (US 4284235).
	Diermayer et al. discloses an actuator 36 configured to apply a first operating voltage to a spring 18 for opening a door (claim 7); wherein the actuator 36 is an electromagnetic switch (claim 8); a control system 34 that is configured to command the actuator to apply either the first operating voltage or the second operating voltage (claim 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al. with electromechanical torsion springs which are made from a shape memory alloy, an actuator, and a control system, as taught by Diermayer et al., to enable a user to remotely control the opening and closing of the fuel door.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claims 1, 28 and 29 above, and further in view of Pearce et al. (US 2014/0026992).  Pearce et al. discloses a fuel system which is a Non-Integrated Refueling Canister Only System on lines 1-2 of paragraph 13.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Alfaro with a Non-Integrated Refueling Canister Only System, as taught by Pearce, to prevent gasses from escaping in a plug-in hybrid electric vehicle.

Claims 5, 6 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claims 1, 28 and 29 above and further in view of AbuJudom et al. (US 5176544).
AbuJudom et al. discloses a control system 35 (fig. 5) configured to command a door 12 to the open position by applying a first operating voltage to a first spring 30 (claim 5); wherein the control system 35 is configured to command the door 12 to the closed position by applying a second operating voltage to a second spring 32 (claim 6);
wherein the first operating voltage and the second operating voltage are applied sequentially rather than simultaneously (claim 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a shape memory alloy construction and a control system, as taught by AbuJudom et al., to enable a user to control the opening and closing of the fuel door remotely.
With respect to claim 6, the control system of AbuJudom et al. would be configured to command the fuel door 12 of Alfaro to the closed position by applying a second operating voltage to the second spring 60, wherein the first operating voltage is larger than the second operating voltage since the spring force of the first spring 16 is greater than the spring force of the second spring 60 as set forth in paragraph 68 and thus requiring more voltage to affect the operation thereof.

Claims 7, 9 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claims 1, 28 and 29 above and further in view of AbuJudom et al. (US 5176544).
	AbuJudom et al. discloses an actuator 39, 41 configured to apply either a first operating voltage to a first spring 30 for opening a door 12 or a second operating voltage to a second spring 32 for closing the door 12 (claim 7); discloses a control system 35 (fig. 5) that is configured to command the actuator 39, 41 to apply either the first operating voltage or the second operating voltage (claim 9); and wherein the control system 35 is configured to control the actuator 39, 41 associated with the first spring 30 to apply the first operating voltage and is further configured to control the actuator 39, 41 associated with the second spring 32 to apply the second operating voltage (claim 21); wherein the first operating voltage is configured to energize the first spring 30, thereby forcing the first spring 30 to move the door 12 to the open position (claim 22); wherein the second operating voltage is configured to energize the second spring 32, thereby forcing the second spring 32 to move the door 12 to the closed position (claim 23).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a construction and control system, as taught by AbuJudom et al., to enable a user to remotely control the opening and closing of the fuel door.
With respect to claim 21, the examiner takes official notice that relays are well known in the art.  Accordingly, it would have been obvious to one of ordinary skill in the art to replace the solid-state switches 39, 41 of Alfaro, as modified above, with a relay which is a movable actuator, to reduce the cost of manufacturing the fuel system.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Alfaro as applied to claims 1, 28 and 29 above and further in view of AbuJudom et al. (US 5176544).
AbuJudom et al. discloses a first spring 30 and a second spring 32 which are controlled independently from one another for moving a door 12 to an open position and a closed position.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a construction and a control system, as taught by AbuJudom et al., to enable a user to remotely control the opening and closing of the fuel door.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bar et al. in view of Diermayer et al. as applied to claims 3-5 and 26 above, and further in view of Aso (2016/0069492).  Aso discloses a fuel system comprising a sensor 64 configured to provide an input signal to a control system 66 when a user has indicated a desire to refuel the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Bar et al., as modified above, with a sensor, as taught by Aso, to provide for the accurate control of the movement of the fuel door by sensing when the user desires to open the fuel door.

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Alfaro (US 2007/0040409) in view of AbuJudom et al. (US 5176544).  Alfaro discloses a fuel system for a vehicle, comprising:
a fuel door 10;
a door biasing system configured to control movement of the fuel door and including a first spring 16 (fig. 14) configured to control the movement of the fuel door to an open position and a second spring 60 configured to control the movement of the fuel door to a closed position.  See paragraphs 67 and 68.
Alfaro is silent concerning a control system.
However, AbuJudom et al. discloses a control system 35 or an actuator configured to apply a first operating voltage to a spring 30 for moving a door 12 and further configured to apply a second operating voltage to a second spring 32 for moving the door.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the springs of Alfaro with a shape memory material construction and a control system, as taught by AbuJudom et al., to enable a user to remotely control the opening and closing of the fuel door.
It should be noted that the first operating voltage would be larger than the second operating voltage since the force generated by the first spring 16 is greater and the force generated by the second spring 60 as set forth in paragraph 68.  Thus, the first spring would require a greater voltage to operate and the voltage required to operate the second spring.
	With respect to claim 30, the first amount of force required to open the fuel door is larger than a second amount of force required to close the fuel door since the amount of force generated by the first spring 16 is greater than the amount of force generated by the second spring 60.

Response to Arguments
Applicant's arguments filed January 12, 2022 have been fully considered but they are not persuasive.
The applicant’s comments concerning Zhu are moot in view of the removal of the rejection based on the teachings of Zhu.
With respect to the applicant’s comments concerning the rejection based on the teachings of Bar et al., the examiner respectfully disagrees.  The applicant argues that the springs 32 and 34 of Bar et al. fail to control the movement of the fuel door to an open position because the fuel fill nozzle 42 controls the door movement to the open position.  This is not found to be persuasive because the claims only require one of the springs to be configured to control the movement of the fuel door to the open position rather than actually bringing about the movement of the fuel door to the open position.  Accordingly, the spring 32 is configured to control the movement of the fuel door to the open position since the spring 32 resists, i.e., controls, the movement of the fuel door as the fuel door is moved from the closed position to the open position.  The applicant next argues that the teachings of Bar et al. cannot anticipate the limitations of claim 1 because the moment arms of the springs 32 and 34 are not necessarily indicative of the amount of spring force that is generated by each of the springs 32 and 34.  This is not found to be persuasive because the applicant is reciting spring forces rather than spring constants.  More specifically, the applicant is claiming that “the first spring includes a first spring force” and that “the second spring includes a second spring force”.  Each of the spring forces is dependent upon two variables, one of which is the amount the spring is deformed.  Thus, the first spring 32 includes a first spring force as shown in figure 2 where the first spring 32 is compressed.  The second spring 34 includes a second spring force as shown in figure 1 where the second spring is not compressed.  The amount of force generated by the first spring in figure 2 is greater than the amount of force generated by the second spring in figure 1.
	The applicant’s comments concerning Alfaro are not persuasive since Alfaro discloses the relative “spring forces” as recited in claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Applicant is reminded that both the AFCP 2.0 program and the new P3 pilot may be available for after final consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634